Douglas, J.
The central issue for our determination in this case is whether the insurance policy limitation enforced by the courts below is valid under Ohio law. In order for a limitation on uninsured motorist coverage to be valid it must not be *29contrary to the coverage mandated by R.C. 3937.18(A). Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 433, 23 O.O.3d 385, 386, 433 N.E.2d 555, 558; Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 639 N.E.2d 438, paragraph two of the syllabus. R.C. 3937.18 sets forth the minimum uninsured and underinsured motorist coverage that an insurer must offer its insureds at the time of contracting for automobile liability insurance.
As previously stated, the policy provision at issue herein provides that appellee “will pay compensatory damages which an ‘insured’ is legally entitled to recover from the owner or operator of an ‘uninsured motor vehicle’ because of ‘bodily injury’: 1. Sustained by an ‘insured’; and 2. Caused by an accident.” This language, in effect, limits uninsured motorist coverage to accidents in which an insured sustains bodily injury.
Appellant, relying on our decision in Sexton,3 contends that this limitation is not valid because it results in less than the minimum amount , of uninsured motorist coverage mandated by R.C. 3937.18(A). The facts of Sexton are essentially identical to those in the case at bar. In Sexton, Gareld Sexton’s daughter was killed in an automobile accident caused by an uninsured motorist. Sexton sought to recover his damages arising out of the death of his daughter under the uninsured motorist provision of his insurance policy. However, because Sexton’s daughter was not an insured as defined by the policy, the insurer denied the claim, relying on a policy provision requiring that an insured sustain bodily injury. The court looked to R.C. 3937.18 to determine whether this limitation on uninsured motorist coverage was valid.
The version of R.C. 3937.18(A) that applied in Sexton provided that “[n]o automobile liability * * * policy of insurance * * * shall be delivered or issued for delivery in this state * * * unless an equivalent amount of coverage for bodily injury or death is provided therein * * * for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness,’ or disease, including death, resulting therefrom.” 138 Ohio Laws, Part 1,1458.
The Sexton court noted that R.C. 3937.18 did not specify that an insured must sustain bodily injury in order to recover damages. Accordingly, the court held that the policy’s restrictions allowing recovery only when an insured suffered bodily injury were “void because they attempted] to limit recovery contrary to R.C. 3937.18.” Sexton v. State Farm Mut. Auto. Ins. Co., 69 Ohio St.2d at 437, 23 O.O.3d at 389, 433 N.E.2d at 560. Clearly, if Sexton is still the law in this state, then appellee’s policy limitation in this case is invalid.
*30However, subsequent to the Sexton decision, the General Assembly, in Am.Sub. S.B. No. 20, amended R.C. 3937.18.4 We must therefore determine whether those amendments altered the meaning of R.C. 3937.18 in such a way as to permit insurers to limit uninsured motorist coverage to accidents in which an insured sustains bodily injury.
The version of R.C. 3937.18 at issue provides:
“(A) No automobile liability * * * policy of insurance * * * shall be delivered or issued for delivery in this state * * * unless both of the following coverages are provided to persons insured under the policy for loss due to bodily injury or death suffered by such persons:
“(1) Uninsured motorist coverage, which * * * shall provide protection for bodily injury or death * * * for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, suffered by any person insured under the policy.” 145 Ohio Laws, Part I, 204, 210.
Appellee contends that the plain language of the statute invalidates our decision in Sexton. In this regard, appellee asserts that R.C. 3937.18(A), enacted as part of Am.Sub.S.B. No. 20, permits insurers to limit uninsured motorist coverage, in their policies of insurance, to automobile accidents in which an insured sustains bodily injury. Appellee’s contention is based on the statutory phrases “suffered by such persons” and “suffered by any person insured under the policy” as they relate to the phrase “bodily injury [sickness or disease] or death.” Appellee assumes that these phrases allow insurers to require that an insured under a policy of insurance suffer bodily injury, sickness, disease, or death in order for there to be coverage.
Appellant, on the other hand, contends that the statute does not permit insurers to limit uninsured motorist coverage to automobile accidents in which an insured suffers bodily injury. Appellant’s conclusion is based on her belief that the phrase “suffered by such persons” found in section (A) of R.C. 3937.18 refers *31to “loss” and the phrase “suffered by any person insured under the policy” found in subsection (A)(1) refers to “damages.” Neither phrase, appellant claims, refers to “bodily injury.” Hence, appellant contends that the court’s interpretation of R.C. 3937.18 in Sexton was not altered by Am.Sub.S.B. No. 20 and is still good law. Accordingly, appellant urges us to find that appellee’s policy limitation requiring that an insured suffer bodily injury in order to recover damages provides less coverage than is mandated by R.C. 3937.18(A) and is therefore invalid.
We find that R.C. 3937.18(A) is ambiguous regarding whether an insurer may limit uninsured motorist coverage to accidents in which an insured sustains bodily injury. Thus, we must determine the intent of the legislature in enacting R.C. 3937.18(A) and construe the statute in a manner that reflects that intent. Cochrel v. Robinson (1925), 113 Ohio St. 526, 149 N.E. 871, paragraph four of the syllabus. R.C. 1.49 mandates that we consider both the objective of the statute and the consequences of any particular construction in determining the intention of the legislature. For the following reasons, we find that the General Assembly did not intend the amendments to R.C. 3937.18(A) contained within Am.Sub.S.B. No. 20 to supersede the court’s ruling in Sexton.
Initially we note that R.C. 3937.18 is remedial legislation. Stanton v. Nationwide Mut. Ins. Co. (1993), 68 Ohio St.3d 111, 113, 623 N.E.2d 1197, 1199. Therefore, it must be liberally construed to give effect to the legislative purpose. R.C. 1.11; Curran v. State Auto. Mut. Ins. Co. (1971), 25 Ohio St.2d 33, 38, 54 O.O.2d 166, 169, 266 N.E.2d 566, 569; Martin v. Midwestern Group Ins. Co., 70 Ohio St.3d at 480, 639 N.E.2d at 440.
The purpose of uninsured motorist coverage is to protect persons from losses which, because of the tortfeasor’s lack of liability coverage, would otherwise go uncompensated. Id. See, also, Schaefer v. Allstate Ins. Co. (1996), 76 Ohio St.3d 553, 555, 668 N.E.2d 913, 915. It is clear that claims such as appellant’s fit within this purpose. R.C. 2125.01 recognizes a cause of action for wrongful death and R.C. 2125.02(A)(1) acknowledges that parents of wrongful death victims are presumed to have suffered damages. Therefore, the parents of a wrongful death victim are legally entitled to recover damages from the tortfeasor responsible for their child’s death. However, under appellee’s suggested interpretation of R.C. 3937.18(A), the parent of the wrongful death victim would go uncompensated due to the tortfeasor’s uninsured status, notwithstanding the fact that the parent had uninsured motorist coverage.
Thus, applying appellee’s proposed interpretation of R.C. 3937.18 would thwart the underlying purpose of uninsured motorist insurance, i.e., to protect persons who are entitled to recover damages from uninsured motorists, and would conflict with R.C. Chapter 2125, the wrongful death statute. This result would in turn *32violate R.C. 1.47(C), which provides a presumption against statutory construction that would produce unreasonable or unjust consequences. Therefore, we decline to adopt appellee’s proposed interpretation.
Furthermore, if the words “for loss” and “damages” were removed from R.C. 3937.18(A) and (A)(1), then the statute would have precisely the meaning that appellee suggests. Thus, appellee’s interpretation of the statute renders the words “for loss” and “damages” superfluous. Such a result contravenes the general rule of statutory construction codified under R.C. 1.47(B), which provides that the General Assembly, in enacting a statute, intends that the entire statute be effective. Moreover, such a result undermines our holding that “[i]n determining the legislative intent of a statute ‘it is the duty of this court to give effect to the words used [in a statute], not to delete words used or to insert words not used.’ ” Wheeling Steel Corp. v. Porterfield (1970), 24 Ohio St.2d 24, 28, 53 O.O.2d 13, 15, 263 N.E.2d 249, 251, quoting Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969), 20 Ohio St.2d 125, 127, 49 O.O.2d 445, 446, 254 N.E.2d 8, 9.
Finally, we note that, in addition to the above-mentioned amendments to R.C. 3937.18(A)(1), Am.Sub.S.B. No. 20 also contains amendments to R.C. 3937.18(A)(2). R.C. 3937.18(A)(2) addresses underinsured motorist coverage. This is relevant to our discussion in this case because in the uncodified portion of Am.Sub.S.B. No. 20, the General Assembly explicitly set forth that its intent in amending R.C. 3937.18(A)(2) was to supersede the effect of this court’s holding in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. Section 7, Am.Sub.S.B. No. 20,145 Ohio Laws, Part I, 238. We believe that if the General Assembly had intended the changes in subsection (A)(1) to supersede the court’s holding in Sexton, it would have made its intentions equally clear by declaring such in the uncodified portions of the law.5
However, we find nothing in the uncodified section of Am.Sub.S.B. No. 20 that indicates that the amendments to R.C. 3937.18(A)(1) were intended to supersede our decision in Sexton. We therefore reject appellee’s assertion that the amendments were clearly meant to supersede Sexton.
Accordingly, we hold that R.C. 3937.18(A)(1), as amended by Am.Sub.S.B. No. 20, does not permit an insurer to limit uninsured motorist coverage in such a way that an insured must suffer bodily injury, sickness, or disease in order to recover damages from the insurer. Therefore, we find that the limitation in appellee’s policy requiring that the insured suffer bodily injury in order to recover uninsured motorist benefits is an attempt to provide lesser coverage than that which *33is mandated by law. As such, we find that the limitation is invalid and unenforceable. Having held in appellant’s favor on this issue, we need not address appellant’s assertion that she suffered bodily injury because of the death of her son.
For the foregoing reasons, we reverse the judgment of the court of appeals and remand the cause to the trial court for further proceedings.

Judgment reversed


and cause remanded.

Brogan, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.
James A. Brogan, J., of the Second Appellate District, sitting for Resnick, J.

. Sexton was decided by this court in 1982, long before any present member of this court was serving on the court.


. In Ross v. Farmers Ins. Group of Cos. (1998), 82 Ohio St.3d 281, 695 N.E.2d 732, we held that for the purpose of determining the scope of insurance coverage the statutory law in effect at the time of entering into a contract for automobile liability insurance controls the rights and duties of the contracting parties. The record in this case does not indicate when the policy was issued to appellant; however, both parties agree that R.C. 3937.18, as amended by Am.Sub.S.B. No. 20, is the applicable law in this case.
One of appellant’s propositions of law is that Am.Sub.S.B. No. 20 is unconstitutional and as such the amendments to R.C. 3937.18 are invalid. However, the record does not reflect that appellant served the Attorney General of Ohio with notice of this contention as required by R.C. 2721.12. Therefore, pursuant to the statute we lack jurisdiction to make this determination. Accordingly, we make no ruling on the constitutionality of Am.Sub.S.B. No. 20.


. It should be noted that the General Assembly’s “supersede” language relates to case law involving statutory interpretation as opposed to constitutionally based case law.